******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. DARRYL CRENSHAW
               (AC 39377)
                Lavine, Alvord and Pellegrino, Js.
       Argued January 12—officially released April 25, 2017

(Appeal from Superior Court, judicial district Hartford,
                     Dewey, J.)
  David J. Reich, for the appellant (defendant).
  Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, Anthony Bochicchio, senior assistant state’s attor-
ney, and Dennis O’Connor, former senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   PELLEGRINO, J. The defendant, Darryl Crenshaw,
appeals from the judgment of the trial court resentenc-
ing him to a total effective sentence of seventy-eight
years imprisonment, on remand from the judgment of
the Supreme Court, which had reversed, in part, his
conviction of kidnapping in the second degree in viola-
tion of General Statutes § 53a-94 (a). On appeal, the
defendant claims that the court improperly resentenced
him under the aggregate package theory, violating his
right to due process of law. Specifically, the defendant
argues that because the trial court did not explicitly
state on the record at the original sentencing that it was
sentencing the defendant under the aggregate package
theory, or words to that effect, it violated the defen-
dant’s right to due process for the court to adopt the
aggregate package theory during resentencing. We dis-
agree, and, therefore, we affirm the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to this appeal. In connection with the death of the
victim, Ashley Peoples, the defendant was charged in
two separate informations. In Docket No. HHD-CR-09-
0628765-T (Hartford case), the defendant was charged
with one count of kidnapping in the first degree in
violation of General Statutes § 53a-92 (a) (2) (A) and
one count of assault in the third degree in violation of
General Statutes § 53a-61 (a) (1) for events that took
place in Hartford. In Docket No. HHD-CR-09-0150379-
T (Enfield case), the defendant was charged with one
count of murder in violation of General Statutes § 53a-
54a (a) and one count of kidnapping in the second
degree in violation of General Statutes § 53a-94 (a) for
events transpiring in Enfield. The conduct giving rise
to the charges occurred over a two day period in August,
2008. The two cases were consolidated for trial.
   On October 6, 2010, following a trial, the jury found
the defendant not guilty of kidnapping in the first
degree, but guilty of the lesser included offense of kid-
napping in the second degree, and found him guilty on
all remaining counts. The court sentenced the defen-
dant to a total effective sentence of seventy-eight years
of incarceration.
   The defendant appealed his convictions to our
Supreme Court, arguing, inter alia, that there was insuf-
ficient evidence to support his conviction of two sepa-
rate counts of kidnapping in the second degree because
there was no evidence that the victim was ever free
from the defendant’s control after her initial abduction.1
See State v. Crenshaw, 313 Conn. 69, 92, 95 A.3d 1113
(2014). The court reversed the count of kidnapping in
the second degree in the Enfield case, holding that the
state adduced sufficient evidence at trial to establish
only one kidnapping on August 7 and 8, 2008, which
inevitably resulted in the victim’s death. Id., 98. Our
Supreme Court then remanded the case to the trial
court for resentencing.2 Id., 98-99.
   On remand, following a resentencing hearing, the
trial court vacated the sentence for one of the two
kidnapping charges and rendered a judgment of acquit-
tal for that count. The trial court then imposed a total
effective sentence of seventy-eight years imprisonment
by restructuring the defendant’s sentence on the
remaining kidnapping count. This appeal followed.
Additional facts will be set forth as necessary.
   We first set forth the applicable standard of review
and governing legal principles. Under the aggregate
package theory, when a multicount conviction is
remanded after one or more of the convictions has
been vacated on appeal, the trial court may increase
individual sentences on the surviving counts as long as
the original total effective sentence is not exceeded.
See, e.g., Pennsylvania v. Goldhammer, 474 U.S. 28,
30, 106 S. Ct. 353, 88 L. Ed. 2d 183 (1985) (per curiam);
United States v. Dominguez, 951 F.2d 412, 416 (1st Cir.
1991), cert. denied sub nom. Maravilla v. United States,
504 U.S. 917, 112 S. Ct. 1960, 118 L. Ed. 2d 562 (1992). On
appeal, ‘‘[t]he determination of whether the defendant’s
new sentence exceeds his original sentence is a ques-
tion of law over which . . . review is plenary.’’ State
v. Tabone, 292 Conn. 417, 428, 973 A.2d 74 (2009).
   ‘‘In State v. Raucci, 21 Conn. App. 557, 563, 575 A.2d
234, cert. denied, 215 Conn. 817, 576 A.2d 546 (1990),
[this court] adopted the aggregate package theory,
which authorizes trial courts, following either a remand
from a direct appeal or after the correction of an illegal
sentence pursuant to Practice Book . . . § 43-22, to
fashion a new sentence to implement [their] original
sentencing intent. In Raucci, the defendant had been
convicted of larceny in the first degree, conspiracy to
commit larceny in the first degree, burglary in the third
degree and conspiracy to commit burglary in the third
degree, and was sentenced to a total effective sentence
of not less than fifteen nor more than thirty years impris-
onment. Id., 558. On appeal, [this court] vacated the
conviction of conspiracy to commit burglary in the third
degree on the ground that that conviction had stemmed
from the same agreement underlying his conviction of
conspiracy to commit larceny and, therefore, violated
the prohibition against double jeopardy. Id., 559. After
remand, the trial court resentenced the defendant on
the three remaining counts so as to reflect its original
sentencing intent, and reimposed a total effective sen-
tence of not less than fifteen nor more than thirty
years. Id.
  ‘‘In accordance with the great weight of federal prece-
dent, [this court] adopted the aggregate package theory
and affirmed the defendant’s new sentence, recognizing
that, ‘[t]he general rationale for this is that the defen-
dant, in appealing his conviction and punishment, has
voluntarily called into play the validity of the entire
sentencing package, and, thus, the proper remedy is to
vacate it in its entirety. More significantly, the original
sentencing court is viewed as having imposed individual
sentences merely as component parts or building blocks
of a larger total punishment for the aggregate convic-
tions, and, thus, to invalidate any part of that package
without allowing the court thereafter to review and
revise the remaining valid convictions would frustrate
the court’s sentencing intent.’ Id., 562. [This] court also
noted that a trial court’s power to restructure the aggre-
gate package ‘is limited by its original sentencing intent
as expressed by the original total effective sentence,’
and that ‘this power is permissive, not mandatory.’ Id.,
563. Thus, among its options, the trial court may ‘simply
eliminate the sentence previously imposed for the
vacated conviction, and leave the other sentences
intact; or it may reconstruct the sentencing package so
as to reach a total effective sentence that is less than
the original sentence but more than that effected by
the simple elimination of the sentence for the vacated
conviction.’ Id. Regardless of which option it ultimately
chooses, ‘the [trial] court may resentence the defendant
to achieve a rational, coherent [sentence] in light of
the remaining convictions, as long as the revised total
effective sentence does not exceed the original.’ . . .
Id.’’ (Footnote omitted.) State v. Wade, 297 Conn. 262,
269–70, 998 A.2d 1114 (2010).
   Thereafter, in State v. Miranda, 260 Conn. 93, 794
A.2d 506, cert. denied, 537 U.S. 902, 123 S. Ct. 224,
154 L. Ed. 2d 175 (2002), our Supreme Court endorsed
Raucci and adopted the aggregate package theory. The
court noted that ‘‘[i]t is axiomatic that a trial court has
wide discretion to tailor a just sentence in order to fit
a particular defendant and his crimes, as long as the
final sentence falls within the statutory limits. . . .
This same wide sentencing discretion equally applies
to a trial court’s restructuring of a sentencing plan for
a defendant who has been convicted in a multiple count
case and who faces a permissible range of punishment
based on the individual counts. [W]hen a defendant is
found guilty on a multicount indictment, there is a
strong likelihood that the . . . court will craft a dispo-
sition in which the sentences on the various counts
form part of an overall plan. When the conviction on one
or more of the component counts is vacated, common
sense dictates that the judge should be free to review
the efficacy of what remains in light of the original plan,
and to reconstruct the sentencing architecture . . .
within applicable constitutional and statutory limits,
if that appears necessary in order to ensure that the
punishment still fits both crime and criminal.’’ (Internal
quotation marks omitted.) Id., 130. Accordingly, the
court concluded that, under the aggregate package the-
ory, the trial court ‘‘may reconstruct the sentence in
any way necessary to ensure that the punishment fits
both the crime and the defendant, as long as the final
sentence does not exceed [the original sentence].’’ Id.
  In the present case, the defendant argues that the
court incorrectly applied the aggregate package theory
during his resentencing, in contradiction to Practice
Book § 43-10 (6), thereby violating his right to due pro-
cess of law. In particular, he asserts that the intent of
the original sentencing court was not stated clearly
on the record, in that the specific phrase ‘‘aggregate
package approach,’’ or words to that effect, were never
used. Accordingly, the defendant argues, the court was
barred from applying the aggregate sentencing theory
during resentencing because it was contrary to the
intent of the original sentencing court.
  The following additional facts are relevant to our
disposition of this appeal. The original sentence
imposed on December 15, 2010, was structured as fol-
lows: count one (kidnapping in the second degree)—
three years to serve; count two (assault in the third
degree)—one year to serve; count three (murder)—
sixty years to serve; and count four (kidnapping in the
second degree)—fifteen years to serve. The court
ordered counts one and two to be served concurrently
with one another, but consecutive to counts three and
four, for a total effective sentence of seventy-eight years
of incarceration.
   During the resentencing hearing conducted on April
6, 2015, the defendant argued that the trial court should
resentence him by excising the fifteen year sentence
that had been imposed on count four, leaving only the
three year sentence on the remaining kidnapping con-
viction, count one, plus the sixty year sentence for count
three, and the one year concurrent sentence for count
two, for a total effective sentence of sixty-three years
incarceration. At the hearing, the defendant argued that
the alternative of imposing a seventy-eight year sen-
tence through application of the aggregate package the-
ory would be ‘‘prejudicial and unfair.’’
   The court responded that its ‘‘intent was always to
give a seventy-eight year sentence, regardless of how
it broke out,’’ and proceeded to resentence the defen-
dant on the remaining convictions as follows: count
one (kidnapping in the second degree)—eighteen years
to serve, count two (assault in the third degree)—one
year to serve, concurrent with count one; and count
three (murder)—sixty years to serve, consecutive to
the sentences imposed on counts one and two, for a
total effective sentence of seventy-eight years of incar-
ceration.
  In essence, the defendant asks this court to hold that
whenever a trial court imposes a sentence, it must use
the talismanic words ‘‘aggregate package approach,’’ or
other specific words to that effect, to be able to later
apply the aggregate sentencing theory during resentenc-
ing, if required. We refuse to do so. Practice Book § 43-
10 (6) requires a sentencing court to ‘‘state on the
record, in the presence of the defendant, the reasons
for the sentence imposed.’’ In no way does § 43-10 (6)
require a sentencing court to use the phrase ‘‘aggregate
package approach,’’ or any other specific phrasing,
when using an aggregate package approach. Moreover,
we do not interpret Raucci, Miranda, and their progeny
as requiring the use of such talismanic words. Rather,
our case law simply requires that the court honor the
intent of the original sentencing court when resentenc-
ing a defendant, so long as the new sentence does not
exceed the original.
   In the present case, at the resentencing hearing, the
trial court clearly recalled its original sentencing intent,
namely, that it intended to impose a total effective sen-
tence of seventy-eight years.3 The court acted within
the confines of our jurisprudence to craft a sentence
within the applicable constitutional and statutory limits
that fit ‘‘both [the] crime and [the] criminal’’; (internal
quotation marks omitted) State v. Miranda, supra, 260
Conn. 130; and that did not exceed the original sentence.
Accordingly, the defendant’s right to due process of
law was not violated by the court’s application of the
aggregate sentencing theory, and the defendant’s
claim fails.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The victim was abducted from a salon in Hartford on the evening of
August 7, 2008. The defendant was seen carrying her into his house in
Enfield in the early morning hours of August 8. Her body was found by
police in the defendant’s house on August 10.
   2
     The rescript stated as follows: ‘‘The judgment in Docket No. HHD-CR-
09-0150379-T (Enfield case) is reversed with respect to the count of kidnap-
ping in the second degree and the case is remanded with direction to render
a judgment of acquittal on that count; the judgment in Docket No. HHD-
CR-09-0150379-T is affirmed in all other respects, the judgment in Docket
No. HHD-CR-09-0628765-T (Hartford case) is affirmed, and the case is
remanded for resentencing in accordance with law on the conviction of
murder in Docket No. HHD-CR-09-0150379-T and the conviction of assault
in the third degree and kidnapping in the second degree in Docket No. HHD-
CR-09-0628765-T.’’ State v. Crenshaw, supra, 313 Conn. 98–99.
   3
     We also note that the court that imposed the original sentence also
presided over the resentencing hearing. In the context of this case, it would
be most imprudent for this court to second-guess the court’s decision regard-
ing its own original sentencing intent.